PER CURIAM.
The appellant challenges the summary denial of his rule 3.850 postconviction motion, which alleged two claims for relief. We affirm the summary denial of the first claim, but reverse as to the second. The appellant alleges counsel was ineffective for misadvising him that the voluntary intoxication defense was not available to him because it had been abolished by the Legislature. The appellant’s offense was committed September 21, 1999, and the voluntary intoxication defense was abolished as of October 1, 1999. See § 775.051, Fla. Stat. (1999). Because this claim is facially sufficient, and not refuted by the record, we reverse and remand for the trial court to attach record portions in support of the summary denial or conduct an evidentiary hearing. See Fla. R.App. P. 9.141(2)(A) (2003).
REVERSED IN PART, REMANDED IN PART, AND AFFIRMED IN PART.
KAHN, BENTON AND VAN NORTWICK, JJ., concur.